Exhibit 10.11

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

February 28, 2017

This Second Amended and Restated Employment Agreement (“Agreement”) replaces and
supersedes in its entirety that First Amended and Restated Employment Agreement
dated December 17, 2008, as amended on January 1, 2010 (the “Prior Agreement”),
and is entered into by and between LINN OPERATING, LLC, a Delaware limited
liability company (the “Company”), and MARK E. ELLIS (the “Employee”), as of the
date first set forth above (the “Effective Date”), on the terms set forth
herein. LINN ENERGY, INC., a Delaware corporation, and the 100% parent of the
Company (“Linn Energy”), is joining in this Agreement for the limited purposes
of reflecting its agreement to the matters set forth herein as to it, but such
joinder is not intended to make Linn Energy the employer of the Employee for any
purpose.

Accordingly, the parties, intending to be legally bound, agree as follows:

1. Position and Duties.

1.1 Employment; Titles; Reporting. The Company agrees to continue to employ the
Employee and the Employee agrees to continue employment with the Company, upon
the terms and subject to the conditions provided under this Agreement. During
the Employment Term (as defined in Section 2), the Employee will serve each of
the Company and Linn Energy as the President and Chief Executive Officer. In
such capacities, the Employee will report to the Board of Directors of Linn
Energy (including any committee thereof, the “Board”) and otherwise will be
subject to the direction and control of the Board, and the Employee will have
such duties, responsibilities and authorities as may be assigned to him by the
Board from time to time and otherwise consistent with such position in a
publicly traded company comparable to Linn Energy which is engaged in natural
gas and oil acquisition, development and production.

1.2 Duties. During the Employment Term, the Employee will devote substantially
all of his full working time to the business and affairs of the Company and Linn
Energy, will use his best efforts to promote the Company’s and Linn Energy’s
interests and will perform his duties and responsibilities faithfully,
diligently and to the best of his ability, consistent with sound business
practices. The Employee may be required by the Board to provide services to, or
otherwise serve as an officer or director of, any direct or indirect subsidiary
of the Company or to Linn Energy, as applicable. The Employee will comply with
the Company’s and Linn Energy’s policies, codes and procedures, as they may be
in effect from time to time, applicable to executive officers of the Company and
Linn Energy. Subject to the preceding sentence, the Employee may, with the prior
approval of the Board in each instance, engage in other business and charitable
activities, provided that such charitable and/or other business activities do
not violate Section 7, create a conflict of interest or the appearance of a
conflict of interest with the Company or Linn Energy or materially interfere
with the performance of his obligations to the Company or Linn Energy under this
Agreement.



--------------------------------------------------------------------------------

1.3 Place of Employment. The Employee will perform his duties under this
Agreement at the Company’s offices in Houston, Texas, with the likelihood of
substantial business travel.

2. Term of Employment.

The term of the Employee’s employment by the Company under this Agreement (the
“Employment Term”) commenced on the Effective Date and will continue until
employment is terminated by either party under Section 5. The date on which the
Employee’s employment ends is referred to in this Agreement as the “Termination
Date.” For the purpose of Sections 5 and 6 of this Agreement, the Termination
Date shall be the date upon which the Employee incurs a “separation from
service” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and regulations issued thereunder.

3. Compensation.

3.1 Base Salary. During the Employment Term, the Employee will be entitled to
receive a base salary (“Base Salary”) at an annual rate of not less than
$900,000 for services rendered to the Company, Linn Energy, and any of its
direct or indirect subsidiaries, payable in accordance with the Company’s
regular payroll practices. The Employee’s Base Salary shall be reviewed annually
by the Board and may be adjusted upward in the Board’s sole discretion, but not
downward.

3.2 Bonus Compensation. During the Employment Term, the Employee will be
entitled to receive incentive compensation in such amounts and at such times as
the Board may award to him in its sole discretion under any incentive
compensation or other bonus plan or arrangement as may be established by the
Board from time to time (collectively, the “Employee Bonus Plan”). Under the
Employee Bonus Plan, the Board may, in its discretion, set, in advance, an
annual target bonus for the Employee, which is currently set as a percentage of
Base Salary. For example, for 2016, the Employee’s target bonus was set at 115%
of his Base Salary. The percentage of the Employee’s Base Salary that the Board
designates for the Employee to receive as his annual target bonus under any
Employee Bonus Plan, as such percentage may be adjusted upward or downward from
time to time in the sole discretion of the Board, or replaced by another
methodology of determining the Employee’s target bonus, is referred to herein as
the Employee’s “Bonus Level Percentage.” The amount paid to the Employee through
application of the Bonus Level Percentage is the Employee’s “Bonus Level
Amount.” The “Annual Bonus” is the Bonus Level Amount paid to the Employee in
any given year.

 

2



--------------------------------------------------------------------------------

3.3 Long-Term Incentive Compensation. Long-term incentive compensation awards
may be made to the Employee from time to time during the Employment Term by the
Board in its sole discretion, whose decision will be based upon performance and
award guidelines for executive officers of the Company and Linn Energy
established periodically by the Board in its sole discretion.

4. Expenses and Other Benefits.

4.1 Reimbursement of Expenses. The Employee will be entitled to receive prompt
reimbursement for all reasonable expenses incurred by him during the Employment
Term (in accordance with the policies and practices presently followed by the
Company or as may be established by the Board from time to time for the
Company’s and Linn Energy’s senior executive officers) in performing services
under this Agreement, provided that the Employee properly accounts for such
expenses in accordance with the Company’s and Linn Energy’s policies as in
effect from time to time. Such reimbursement shall be paid on or before the end
of the calendar year following the calendar year in which any such reimbursable
expense was incurred, and the Company shall not be obligated to pay any such
reimbursement amount for which the Employee fails to submit an invoice or other
documented reimbursement request at least ten business days before the end of
the calendar year next following the calendar year in which the expense was
incurred. Business related expenses shall be reimbursable only to the extent
they were incurred during the term of the Agreement, but in no event shall the
time period extend beyond the later of the lifetime of the Employee or, if
longer, 20 years. The amount of such reimbursements that the Company is
obligated to pay in any given calendar year shall not affect the amount the
Company is obligated to pay in any other calendar year. In addition, the
Employee may not liquidate or exchange the right to reimbursement of such
expenses for any other benefits.

4.2 Vacation. The Employee will be entitled to paid vacation time each year
during the Employment Term that will accrue in accordance with the Company’s
policies and procedures now in force or as such policies and procedures may be
modified with respect to all senior executive officers of the Company.

4.3 Other Employee Benefits. In addition to the foregoing, during the Employment
Term, the Employee will be entitled to participate in and to receive benefits as
a senior executive under all of the Company’s employee benefit plans, programs
and arrangements available to senior executives, subject to the eligibility
criteria and other terms and conditions thereof, as such plans, programs and
arrangements may be duly amended, terminated, approved or adopted by the Board
from time to time.

5. Termination of Employment.

5.1 Death. The Employee’s employment under this Agreement will terminate upon
his death.

5.2 Termination by the Company.

(a) Terminable at Will. The Company may terminate the Employee’s employment
under this Agreement at any time with or without Cause (as defined below).

 

3



--------------------------------------------------------------------------------

(b) Definition of Cause. For purposes of this Agreement, the Company will have
“Cause” to terminate the Employee’s employment under this Agreement by reason of
any of the following:

(i) the Employee’s conviction of, or plea of nolo contendere to, any felony or
to any crime or offense causing substantial harm to any of Linn Energy or its
direct or indirect subsidiaries (whether or not for personal gain) or involving
acts of theft, fraud, embezzlement, moral turpitude or similar conduct;

(ii) the Employee’s repeated intoxication by alcohol or drugs during the
performance of his duties;

(iii) the Employee’s willful and intentional misuse of any of the funds of Linn
Energy or its direct or indirect subsidiaries,

(iv) embezzlement by the Employee;

(v) the Employee’s willful and material misrepresentations or concealments on
any written reports submitted to any of Linn Energy or its direct or indirect
subsidiaries;

(vi) the Employee’s willful and intentional material breach of this Agreement;

(vii) the Employee’s material failure to follow or comply with the reasonable
and lawful written directives of the Board; or

(viii) conduct constituting a material breach by the Employee of the Company’s
then current (A) Code of Business Conduct and Ethics, and any other written
policy referenced therein, or (B) the Code of Ethics for Chief Executive Officer
and senior financial officers, if applicable, provided that, in each case, the
Employee knew or should have known such conduct to be a breach.

(c) Notice and Cure Opportunity in Certain Circumstances. The Employee may be
afforded a reasonable opportunity to cure any act or omission that would
otherwise constitute Cause hereunder according to the following terms: The Board
shall give the Employee written notice stating with reasonable specificity the
nature of the circumstances determined by the Board in its reasonable and good
faith judgment to constitute Cause. If, in the reasonable and good faith
judgment of the Board, the alleged breach is reasonably susceptible to cure, the
Employee will have 30 days from his receipt of such notice to effect the cure of
such circumstances or such breach to the reasonable and good faith satisfaction
of the Board. The Board will state whether the Employee will have such an
opportunity to cure in the initial notice of Cause referred to above. Prior to
termination for Cause, in those instances where the initial notice of Cause
states that the Employee will have an opportunity to cure, the Company shall
provide an opportunity for the Employee to be heard by the Board or a Board
committee designated by the Board to hear the Employee. The decision as to
whether the Employee has satisfactorily cured the alleged breach shall be made
at such meeting. If, in the reasonable and good faith judgment of the Board the
alleged breach is not reasonably susceptible to cure, or such circumstances or
breach have not been satisfactorily cured within such 30 day cure period, such
breach will thereupon constitute Cause hereunder.

 

4



--------------------------------------------------------------------------------

5.3 Termination by the Employee.

(a) Terminable at Will. The Employee may terminate his employment under this
Agreement at any time with or without Good Reason (as defined below).

(b) Notice and Cure Opportunity. If such termination is with Good Reason, the
Employee will give the Company written notice, which will identify with
reasonable specificity the grounds for the Employee’s resignation and provide
the Company with 15 days from the day such notice is given to cure the alleged
grounds for resignation contained in the notice. A termination will not be for
Good Reason if such notice is given by the Employee to the Company more than 30
days after the occurrence of the event that the Employee alleges is Good Reason
for his termination hereunder.

(c) Definition of Good Reason Other Than Upon a Change of Control. For purposes
of this Agreement, other than in the event of a Change of Control, “Good Reason”
will mean any of the following to which the Employee will not consent in
writing: (i) a reduction in the Employee’s then current Base Salary or Bonus
Level Percentage, or both; (ii) failure by Company to pay in full on a current
basis (A) any of the compensation or benefits described in this Agreement that
are due and owing, or (B) any amounts due and owing to the Employee under any
long-term or short-term or other incentive compensation plans, agreements or
awards; (iii) material breach of any provision of this Agreement by Company; or
(iv) a reduction in position or responsibilities that in the reasonable
determination of the Employee constitutes a substantial reduction in position or
responsibilities.

(d) Definition of Good Reason for Purposes of Change of Control. For purposes of
a Change of Control, “Good Reason” will mean any of the following to which the
Employee will not consent in writing, but only if the Termination Date is within
six months before or two years after a Change of Control: (i) reduction in
either the Employee’s then current Base Salary or Bonus Level Percentage, or
both; (ii) failure by the Company to pay in full on a current basis (A) any of
the compensation or benefits described in this Agreement that are due and owing,
or (B) any amounts due and owing to the Employee under any long-term or
short-term or other incentive compensation plans, agreements or awards;
(iii) material breach of any provision of this Agreement by the Company; (iv) a
reduction in position or responsibilities that in the reasonable determination
of the Employee constitutes a substantial reduction in position or
responsibilities; or (v) a relocation of the Employee’s primary place of
employment to a location more than 50 miles from the Company’s location on the
day immediately preceding the Change of Control.

5.4 Notice of Termination. Any termination of the Employee’s employment by the
Company or by the Employee during the Employment Term (other than termination
pursuant to Section 5.1) will be communicated by written Notice of Termination
to the other party hereto in accordance with Section 8.7. For purposes of this
Agreement, a “Notice of Termination” means a written notice that (a) indicates
the specific termination provision in this Agreement relied upon, (b) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to

 

5



--------------------------------------------------------------------------------

provide a basis for termination of the Employee’s employment under the provision
so indicated, and (c) if the Termination Date (as defined herein) is other than
the date of receipt of such notice, specifies the Termination Date (which
Termination Date will be not more than 30 days after the giving of such notice).

5.5 Disability. If the Company determines in good faith that the Disability (as
defined herein) of the Employee has occurred during the Employment Term, it may,
without breaching this Agreement, give to the Employee written notice in
accordance with Section 5.4 of its intention to terminate the Employee’s
employment. In such event, the Employee’s employment with the Company will
terminate effective on the 15th day after receipt of such notice by the
Employee, provided that, within the 15 days after such receipt, the Employee
will not have returned to full-time performance of the Employee’s duties.

“Disability” means the earlier of (a) written determination by a physician
selected by the Company and reasonably agreed to by the Employee that the
Employee has been unable to perform substantially the Employee’s usual and
customary duties under this Agreement for a period of at least 120 consecutive
days or a non-consecutive period of 180 days during any 12-month period as a
result of incapacity due to mental or physical illness or disease; and
(b) “disability” as such term is defined in the Company’s applicable long-term
disability insurance plan.

At any time and from time to time, upon reasonable request therefor by the
Company, the Employee will submit to reasonable medical examination for the
purpose of determining the existence, nature and extent of any such disability.
Any physician selected by Company shall be Board Certified in the appropriate
field, shall have no actual or potential conflict of interest, and may not be a
physician who has been retained by the Company for any purpose within the prior
three years.

6. Compensation of the Employee Upon Termination. Subject to the provisions of
Section 6.8, the Employee shall be entitled to receive the amount specified upon
the termination events designated below:

6.1 Death. If the Employee’s employment under this Agreement is terminated by
reason of his death, the Company shall pay to the person or persons designated
by the Employee for that purpose in a notice filed with the Company, or, if no
such person will have been so designated, to his estate, in a lump sum within 30
days following the Termination Date, the amount of:

(a) the Employee’s accrued but unpaid then current Base Salary through the
Termination Date, payable,

plus

 

6



--------------------------------------------------------------------------------

(b) the unpaid Bonus Level Amount, if any, with respect to the last full year
during which the Employee was employed by the Company determined as follows:

(i) If the Employee was employed for the entire previous year but the
Termination Date occurred prior to the Board finally determining the Bonus Level
Amount for the preceding year, then the Company’s performance will be deemed to
have been such that the Employee would have been awarded 100% of his Bonus Level
Percentage for that year (the “Deemed Full Year Bonus Amount”);

or

(ii) If the Employee was employed for the entire previous year and the Board had
already finally determined the Bonus Level Amount for the preceding year by the
Termination Date but the Company had not yet paid the Employee his Bonus Level
Amount, then the Bonus Level Amount will be that Bonus Level Amount determined
by the Board (the “Actual Full Year Bonus Amount”);

plus

(iii) an amount representing a deemed bonus for the fiscal year in which the
Termination Date occurs, which is equal to the Bonus Level Amount that would be
received by the Employee if the Company’s performance for the year is deemed to
be at the level entitling the Employee to 100% of his Bonus Level Percentage and
then multiplying the Bonus Level Amount resulting from applying 100% of his
Bonus Level Percentage by a fraction, the numerator of which is the number of
days from the first day of the fiscal year of the Company in which such
termination occurs through and including the Termination Date and the
denominator of which is 365 (“Deemed Pro Rata Bonus Amount”);

plus

(c) any other amounts that may be reimbursable by the Company to the Employee as
expressly provided under this Agreement.

Thereafter, the Company will have no further obligation to the Employee under
this Agreement, other than for payment of any amounts accrued and vested under
any employee benefit plans or programs of the Company and any payments or
benefits required to be made or provided under applicable law.

Notwithstanding any other provision of this Agreement, on the Employee’s death,
all granted but unvested long-term incentive awards shall immediately vest and
any related restrictions shall be waived; provided, however, that any unvested
Appreciation Profits Interests (as defined in that certain Employee Incentive
Plan Term Sheet, dated October 7, 2016) will only vest to the extent the
applicable performance condition is satisfied (i) on the Termination Date, or
(ii) within (x) six months following the Termination Date, if the Termination
Date occurs prior to the first anniversary of the date the Reorganization (as
defined below) became effective (the “Emergence Date”), or (y) 120 days
following the Termination Date, if the Termination Date occurs after the first
anniversary of the Emergence Date.

6.2 Disability. In the event of the Employee’s termination by reason of
Disability pursuant to Section 5.5, the Employee will continue to receive his
Base Salary in effect immediately prior to the Termination Date and participate
in applicable employee benefit plans or programs of the Company (on an
equivalent basis to those employee benefit plans or

 

7



--------------------------------------------------------------------------------

programs provided under Section 6.4(a)(iv) below) through the Termination Date,
subject to offset dollar-for-dollar by the amount of any disability income
payments provided to the Employee under any Company disability policy or program
funded by the Company, and the Company shall pay the Employee the following
amounts in a lump sum within 30 days following the Termination Date: the sum of
(a) the Employee’s accrued but unpaid then current Base Salary through the
Termination Date, plus (b) either the (i) unpaid Actual Full Year Bonus Amount,
if any, or (ii) the Deemed Full Year Bonus Amount, if applicable, plus (c) the
Employee’s Deemed Pro Rata Bonus Amount, plus (d) any other amounts that may be
reimbursable by the Company to the Employee as expressly provided under this
Agreement, and the Company thereafter will have no further obligation to the
Employee under this Agreement, other than for payment of any amounts accrued and
vested under any employee benefit plans or programs of the Company and any
payments or benefits required to be made or provided under applicable law.

Notwithstanding any other provision of this Agreement, on the Employee’s
Termination on account of Disability, all granted but unvested long-term
incentive awards shall immediately vest and any related restrictions shall be
waived; provided, however, that any unvested Appreciation Profits Interests will
only vest to the extent the applicable performance condition is satisfied (i) on
the Termination Date, or (ii) within (x) six months following the Termination
Date, if the Termination Date occurs prior to the first anniversary of the
Emergence Date, or (y) 120 days following the Termination Date, if the
Termination Date occurs after the first anniversary of the Emergence Date.

6.3 By the Company for Cause or the Employee Without Good Reason. If the
Employee’s employment is terminated by the Company for Cause, or if the Employee
terminates his employment other than for Good Reason, the Employee will receive
(a) the Employee’s accrued but unpaid then current Base Salary through the
Termination Date, payable in a lump sum within 30 days following the Termination
Date, and (b) any other amounts that may be reimbursable by the Company to the
Employee as expressly provided under this Agreement, payable in a lump sum
within 30 days following the Termination Date, and the Company thereafter will
have no further obligation to the Employee under this Agreement, other than for
payment of any amounts accrued and vested under any employee benefit plans or
programs of the Company, and any payments or benefits required to be made or
provided under applicable law. Notwithstanding anything in this Agreement to the
contrary, no bonus will be paid to the Employee for a termination of his
employment under this Section 6.3.

6.4 By the Employee for Good Reason or the Company Without Cause.

(a) Severance Benefits on Non-Change of Control Termination. Subject to the
provisions of Section 6.4(b) and Section 6.4(d), if prior to the date that
precedes a Change of Control by at least six months, or more than two years
after the occurrence of a Change of Control (as defined below), the Company
terminates the Employee’s employment without Cause, or the Employee terminates
his employment for Good Reason, then the Employee will be entitled to the
following benefits (the “Severance Benefits”) payable in a lump sum within 30
days following the Termination Date:

 

8



--------------------------------------------------------------------------------

(i) an amount equal to (A) the Employee’s accrued but unpaid then current Base
Salary through the Termination Date, plus (B) either (x) the unpaid Actual Full
Year Bonus Amount, if any, or (y) the Deemed Full Year Bonus Amount, if
applicable, plus (C) the Employee’s Deemed Pro Rata Bonus Amount, if any, plus
(D) any other amounts that may be reimbursable by the Company to the Employee as
expressly provided under this Agreement;

plus

(ii) with respect to any termination event described in this paragraph (a) of
Section 6.4, a single lump sum equal to two times the sum of (A) Employee’s
annual Base Salary at the highest rate in effect at any time during the 36-month
period immediately preceding the Termination Date, plus (B) the Deemed Full Year
Bonus Amount, payable within 30 days of the Termination Date.

(iii) In addition, the Company will pay the “Company’s portion” (as set defined
below) of the Employee’s COBRA continuation coverage (the “COBRA Coverage”) for
the duration of the “maximum required period” as such period is set forth under
COBRA and the applicable regulations. Following such period, the Company shall
permit the Employee (including his spouse and dependents) to (A) continue to
participate in the Company’s group health plan if permitted under such plan,
(B) convert the Company’s group health plan to an individual policy, or
(C) obtain other similar coverage, in each case for up to an additional six
months after the expiration of the “maximum required period” by the Employee
paying one-hundred percent of the premiums for medical, dental and/or vision
coverage on an after-tax basis (“Medical Benefits”). Notwithstanding the
foregoing, the benefits described in this Section 6.4(a)(iii) may be
discontinued by the Company prior to the end of the period provided in this
subsection (iii) to the extent, but only to the extent, that the Employee
receives substantially similar benefits from a subsequent employer.

(iv) Following the end of the COBRA “maximum required period” provided under the
Company’s group health plan (the “Benefit Measurement Date”), the Company shall,
as a separate obligation, reimburse the Employee for any medical premium
expenses incurred to purchase the Medical Benefits under the preceding
Section 6.4(a)(iii), but only to the extent such expenses constitute the
“Company’s portion” of the premiums for continued Medical Benefits (which amount
shall be referred to herein as the “Medical Reimbursement”).

The “Company’s portion” of COBRA Coverage and of premiums for any continuing
Medical Benefits shall be the difference between one hundred percent of the
COBRA Coverage or Medical Benefits premium, as the case may be, and the dollar
amount of medical premium expenses paid for the same type or types of Company
medical benefits by a similarly situated employee on the Termination Date.

The premiums available for Medical Reimbursement under Section 6.4(a)(iv) in any
calendar year will not be increased or decreased to reflect the amount actually
reimbursed in a prior or subsequent calendar year, and all Medical
Reimbursements under this paragraph will be paid to the Employee within 30 days
following the Company’s receipt of a premium payment for Medical Benefits.

 

9



--------------------------------------------------------------------------------

(v) All of the Employee’s granted but unvested long-term incentive awards shall
immediately vest and any related restrictions shall be waived; provided,
however, that any unvested Appreciation Profits Interests will only vest to the
extent the applicable performance condition is satisfied (A) on the Termination
Date, or (B) within (x) six months following the Termination Date, if the
Termination Date occurs prior to the first anniversary of the Emergence Date, or
(y) 120 days following the Termination Date, if the Termination Date occurs
after the first anniversary of the Emergence Date.

(b) Change of Control Benefits. Subject to the provisions of Section 6.4(d), if
a Change of Control has occurred and the Employee’s employment was terminated by
the Company without Cause, or by the Employee for Good Reason as defined in
Section 5.3(d), during the period beginning six months prior to the Change of
Control and ending two years following the Change of Control (an “Eligible
Termination”), then in lieu of the Severance Benefits under Section 6.4(a), the
Employee will be entitled to benefits (the “Change of Control Benefits”) with
respect to an Eligible Termination, as follows:

(i) Amounts identical to those set forth in Sections 6.4(a)(i) and 6.4(a)(ii),
except that the amount described in Section 6.4(a)(ii) will be equal to three
times the sum of (A) the Employee’s annual Base Salary at the highest rate in
effect at any time during the 36-month period immediately preceding the
Termination Date, plus (B) the highest Annual Bonus that the Employee was paid
in the 36 months immediately preceding the Change of Control, payable in a
single lump sum within 30 days following the Termination Date; provided,
however, that if the Termination Date preceded the Change of Control, then the
Change of Control Benefits will be payable within the later of 30 days following
the Termination Date and 30 days following the Change of Control;

(ii) The Company will pay the same COBRA Coverage described in
Section 6.4(a)(iii), except that the term of the Medical Benefits following the
Benefit Measurement Date, with respect to both the Employee’s right to
participate in a health insurance policy as set forth in Section 6.4(a)(iii) and
the Company’s Medical Reimbursement obligation as set forth in
Section 6.4(a)(iv), shall be 18 months instead of six months. Notwithstanding
the foregoing, the benefits described in this Section 6.4(b)(ii) may be
discontinued by the Company prior to the end of the period provided in this
subsection (ii) to the extent, but only to the extent, that the Employee
receives substantially similar benefits from a subsequent employer.

(iii) All of the Employee’s granted but unvested long-term incentive awards
shall immediately vest and any related restrictions shall be waived; provided,
however, that any unvested Appreciation Profits Interests will only vest to the
extent the applicable performance condition is satisfied (A) on the Termination
Date, or (B) within (x) six months following the Termination Date, if the
Termination Date occurs prior to the first anniversary of the Emergence Date, or
(y) 120 days following the Termination Date, if the Termination Date occurs
after the first anniversary of the Emergence Date.

 

10



--------------------------------------------------------------------------------

The foregoing notwithstanding, if the Termination Date preceded the Change of
Control, the amount of Severance Benefits to which the Employee will be entitled
will be the difference between the Severance Benefits already paid to the
Employee, if any, under Section 6.4(a) and the Severance Benefits to be paid
under this Section 6.4(b).

(c) Definition of Change of Control. For purposes of this Agreement, a “Change
of Control” will mean the first to occur of:

(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
Linn Energy, any trustee or other fiduciary holding securities under any
employee benefit plan of Linn Energy, or any company owned, directly or
indirectly, by the stockholders of Linn Energy in substantially the same
proportions as their ownership of common stock of Linn Energy), becoming the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of Linn Energy representing more than 50% of the
combined voting power of Linn Energy’s then outstanding securities;

(ii) during any period of 24 consecutive calendar months, individuals who were
directors of Linn Energy on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
first day of such period whose election, or nomination for election, by Linn
Energy’s stockholders was approved by a vote of at least two-thirds of the
Incumbent Directors will be considered as though such individual were an
Incumbent Director, but excluding, for purposes of this proviso, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened proxy contest with respect to election or removal of directors or
other actual or threatened solicitation of proxies or consents by or on behalf
of a “person” (as used in Section 13(d) of the Exchange Act), in each case,
other than the Board, which individual, for the avoidance of doubt, shall not be
deemed to be an Incumbent Director for purposes of this Section 6.4(c)(ii)),
regardless of whether such individual was approved by a vote of at least
two-thirds of the Incumbent Directors;

(iii) consummation of a reorganization, merger, consolidation or other business
combination (any of the foregoing, a “Business Combination”) of Linn Energy or
any direct or indirect subsidiary with any other corporation, in any case with
respect to which Linn Energy voting securities outstanding immediately prior to
such Business Combination do not, immediately following such Business
Combination, continue to represent (either by remaining outstanding or being
converted into voting securities of Linn Energy or any ultimate parent thereof)
more than 50% of the then outstanding voting securities entitled to vote
generally in the election of directors of Linn Energy (or its successor) or any
ultimate parent thereof after the Business Combination; or

(iv) (A) a complete liquidation or dissolution of Linn Energy or (B) the
consummation of a sale or disposition of all or substantially all of the assets
of Linn Energy and its subsidiaries (on a consolidated basis) in one or a series
of related transactions.

 

11



--------------------------------------------------------------------------------

(v) For the avoidance of doubt, the restructuring of Linn Energy, LLC and
certain of its affiliates under chapter 11 of the Bankruptcy Code in the United
States Bankruptcy Court for the Southern District of Texas (Case No. 16-60040)
(the “Reorganization”) will not constitute a “Change of Control.”

(d) Conditions to Receipt of Severance Benefits.

(i) Release. As a condition to receiving any Severance Benefits or Change of
Control Benefits to which the Employee may otherwise be entitled under
Section 6.4(a) or Section 6.4(b), the Employee will execute a release (the
“Release”), which will include an affirmation of the restrictive covenants set
forth in Section 7 and a non-disparagement provision, in a form and substance
satisfactory to the Company, of any claims, whether arising under federal, state
or local statute, common law or otherwise, against the Company and its direct or
indirect subsidiaries which arise or may have arisen on or before the date of
the Release, other than any claims under this Agreement, any claim to vested
benefits under an employee benefit plan, any claim arising after the execution
of the Release or any rights to indemnification from the Company and its direct
or indirect subsidiaries pursuant to any provisions of the Company’s (or any of
its subsidiaries’) organizational documents or any directors and officers
liability insurance policies maintained by the Company. The Company will provide
the Release to the Employee for signature within ten days after the Termination
Date. If the Company has provided the Release to the Employee for signature
within ten days after the Termination Date and if the Employee fails or
otherwise refuses to execute the Release within a reasonable time after the
Company has provided the Release to the Employee, and, in all events no later
than 60 days after the Termination Date and prior to the date on which such
benefits are to be first paid to him, the Employee will not be entitled to any
Severance Benefits or Change of Control Benefits, as the case may be, or any
other benefits provided under this Agreement and the Company will have no
further obligations with respect to the provision of those benefits except as
may be required by law. Such Release shall be void ab initio, if Company
thereafter fails to fully and timely pay all compensation and benefits due to
the Employee under this Agreement.

(ii) Limitation on Benefits. If, following a termination of employment that
gives the Employee a right to the payment of Severance Benefits under
Section 6.4(a) or Section 6.4(b), the Employee violates in any material respect
any of the covenants in Section 7 or as otherwise set forth in the Release, the
Employee will have no further right or claim to any payments or other benefits
to which the Employee may otherwise be entitled under Section 6.4(a) or
Section 6.4(b) from and after the date on which the Employee engages in such
activities and the Company will have no further obligations with respect to such
payments or benefits, and the covenants in Section 7 will nevertheless continue
in full force and effect.

6.5 Severance Benefits Not Includable for Employee Benefits Purposes. Except to
the extent the terms of any applicable benefit plan, policy or program provide
otherwise, any benefit programs of the Company that take into account the
Employee’s income will exclude any and all Severance Benefits and Change of
Control Benefits provided under this Agreement.

 

12



--------------------------------------------------------------------------------

6.6 Exclusive Severance Benefits. The Severance Benefits payable under
Section 6.4(a) or the Change of Control Benefits payable under Section 6.4(b),
if they become applicable under the terms of this Agreement, will be in lieu of
any other severance or similar benefits that would otherwise be payable under
any other agreement, plan, program or policy of the Company.

6.7 Code Section 280G; Code Section 409A. Notwithstanding anything in this
Agreement to the contrary:

(a) If any of the payments or benefits received or to be received by the
Employee (including, without limitation, any payment or benefits received in
connection with a Change of Control or the Employee’s termination of employment,
whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement, or otherwise) (all such payments collectively referred to herein
as the (“280G Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Code and would, but for this Section 6.7(a), be subject to
the excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then
prior to making the 280G Payments, a calculation shall be made comparing (i) the
Net Benefit (as defined below) to the Employee of the 280G Payments after
payment of the Excise Tax to (ii) the Net Benefit to the Employee if the 280G
Payments are limited to the extent necessary to avoid being subject to the
Excise Tax. Only if the amount calculated under (i) above is less than the
amount under (ii) above will the 280G Payments be reduced to the minimum extent
necessary to ensure that no portion of the 280G Payments is subject to the
Excise Tax. “Net Benefit” shall mean the present value of the 280G Payments net
of all federal, state, local, foreign income, employment, and excise taxes. Any
reduction made pursuant to this Section 6.7(a) shall be made in a manner
determined by the Company that is consistent with the requirements of
Section 409A of the Code and that maximizes the Employee’s economic position and
after-tax income; for the avoidance of doubt, the Employee shall not have any
discretion in determining the manner in which the payments and benefits are
reduced.

(b) In the event that any benefits payable or otherwise provided under this
Agreement would be deemed to constitute non-qualified deferred compensation
subject to Section 409A of the Code, Linn Energy or the Company, as the case may
be, will have the discretion to adjust the terms of such payment or benefit (but
not the amount or value thereof) as reasonably necessary to comply with the
requirements of Section 409A of the Code to avoid the imposition of any excise
tax or other penalty with respect to such payment or benefit under Section 409A
of the Code.

6.8 Timing of Payments by the Company. Notwithstanding anything in this
Agreement to the contrary, in the event that the Employee is a “specified
employee” (as determined under Section 409A of the Code) at the time of the
separation from service triggering the payment or provision of benefits, any
payment or benefit under this Agreement which is determined to provide for a
deferral of compensation pursuant to Section 409A of the Code shall not commence
being paid or made available to the Employee until after six months from the
Termination Date that constitutes a separation from service within the meaning
of Section 409A of the Code.

 

13



--------------------------------------------------------------------------------

7. Restrictive Covenants.

7.1 Confidential Information. The Employee hereby acknowledges that in
connection with his employment by the Company he will be exposed to and may
obtain certain Confidential Information (as defined below) (including, without
limitation, procedures, memoranda, notes, records and customer and supplier
lists whether such information has been or is made, developed or compiled by the
Employee or otherwise has been or is made available to him) regarding the
business and operations of the Company and its subsidiaries or affiliates. The
Employee further acknowledges that such Confidential Information is unique,
valuable, considered trade secrets and deemed proprietary by the Company. For
purposes of this Agreement, “Confidential Information” includes, without
limitation, any information heretofore or hereafter acquired, developed or used
by any of the Company, Linn Energy or their direct or indirect subsidiaries
relating to Business Opportunities or Intellectual Property or other geological,
geophysical, economic, financial or management aspects of the business,
operations, properties or prospects of the Company, Linn Energy or their direct
or indirect subsidiaries, whether oral or in written form. The Employee agrees
that all Confidential Information is and will remain the property of the
Company, Linn Energy or their direct or indirect subsidiaries, as the case may
be. The Employee further agrees, except for disclosures occurring in the good
faith performance of his duties for the Company, Linn Energy or their direct or
indirect subsidiaries, during the Employment Term, the Employee will hold in the
strictest confidence all Confidential Information, and will not, both during the
Employment Term and for a period of five years after the Termination Date,
directly or indirectly, duplicate, sell, use, lease, commercialize, disclose or
otherwise divulge to any person or entity any portion of the Confidential
Information or use any Confidential Information, directly or indirectly, for his
own benefit or profit or allow any person, entity or third party, other than the
Company, Linn Energy or their direct or indirect subsidiaries and authorized
executives of the same, to use or otherwise gain access to any Confidential
Information. The Employee will have no obligation under this Agreement with
respect to any information that becomes generally available to the public other
than as a result of a disclosure by the Employee or his agent or other
representative or becomes available to the Employee on a non-confidential basis
from a source other than the Company, Linn Energy or their direct or indirect
subsidiaries. Further, the Employee will have no obligation under this Agreement
to keep confidential any of the Confidential Information to the extent that a
disclosure of it is required by law or is consented to by the Company or Linn
Energy; provided, however, that if and when such a disclosure is required by
law, the Employee promptly will provide the Company with notice of such
requirement, so that the Company may seek an appropriate protective order.

(a) SEC Provisions. The Employee understands that nothing contained in this
Agreement limits the Employee’s ability to file a charge or complaint with the
Securities and Exchange Commission (“SEC”). The Employee further understands
that this Agreement does not limit the Employee’s ability to communicate with
the SEC or otherwise participate in any investigation or proceeding that may be
conducted by the SEC, including providing documents or other information,
without notice to the Company. This Agreement does not limit the Employee’s
right to receive an award for information provided to the SEC. This
Section 7.1(a) applies only for the period of time that the Company is subject
to the Dodd-Frank Act.

 

14



--------------------------------------------------------------------------------

(b) Trade Secrets. The parties specifically acknowledge that 18 U.S.C. § 1833(b)
provides: “An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret
that—(A) is made—(i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.” Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Accordingly, notwithstanding anything to the contrary in the foregoing, the
parties to this Agreement have the right to disclose in confidence trade secrets
to federal, state, and local government officials, or to an attorney, for the
sole purpose of reporting or investigating a suspected violation of law

7.2 Return of Property. The Employee agrees to deliver promptly to the Company,
upon termination of his employment hereunder, or at any other time when the
Company so requests, all documents relating to the business of the Company, Linn
Energy or their direct or indirect subsidiaries, including without limitation:
all geological and geophysical reports and related data such as maps, charts,
logs, seismographs, seismic records and other reports and related data,
calculations, summaries, memoranda and opinions relating to the foregoing,
production records, electric logs, core data, pressure data, lease files, well
files and records, land files, abstracts, title opinions, title or curative
matters, contract files, notes, records, drawings, manuals, correspondence,
financial and accounting information, customer lists, statistical data and
compilations, patents, copyrights, trademarks, trade names, inventions,
formulae, methods, processes, agreements, contracts, manuals or any documents
relating to the business of the Company, Linn Energy or their direct or indirect
subsidiaries and all copies thereof and therefrom; provided, however, that the
Employee will be permitted to retain copies of any documents or materials of a
personal nature or otherwise related to the Employee’s rights under this
Agreement, copies of this Agreement and any attendant or ancillary documents
specifically including any documents referenced in this Agreement and copies of
any documents related to the Employee’s long-term incentive awards and other
compensation.

7.3 Non-Compete Obligations.

(a) Non-Compete Obligations During Employment Term. The Employee agrees that
during the Employment Term:

(i) the Employee will not, other than through the Company, engage or participate
in any manner, whether directly or indirectly through any family member or as an
employee, employer, consultant, agent, principal, partner, more than 1%
shareholder, officer, director, licensor, lender, lessor or in any other
individual or representative capacity, in any business or activity which is
engaged in leasing, acquiring, exploring, producing, gathering or marketing
hydrocarbons and related products; provided that the foregoing shall not be
deemed to restrain the participation by the Employee’s spouse in any capacity
set forth above in any business or activity engaged in any such activity and
provided further that Linn Energy or the Company may, in good faith, take such
reasonable action with respect to the Employee’s performance of his duties,
responsibilities and authorities as set forth in Sections 1.1 and 1.2 of this
Agreement as it

 

15



--------------------------------------------------------------------------------

deems necessary and appropriate to protect its legitimate business interests
with respect to any actual or apparent conflict of interest reasonably arising
from or out of the participation by the Employee’s spouse in any such
competitive business or activity; and

(ii) all investments made by the Employee (whether in his own name or in the
name of any family members or other nominees or made by the Employee’s
controlled affiliates), which relate to the leasing, acquisition, exploration,
production, gathering or marketing of hydrocarbons and related products will be
made solely through the Company; and the Employee will not (directly or
indirectly through any family members or other persons), and will not permit any
of his controlled affiliates to: (A) invest or otherwise participate alongside
the Company or its direct or indirect subsidiaries in any Business
Opportunities, or (B) invest or otherwise participate in any business or
activity relating to a Business Opportunity, regardless of whether any of the
Company or its direct or indirect subsidiaries ultimately participates in such
business or activity, in either case, except through the Company.
Notwithstanding the foregoing, nothing in this Section 7.3 shall be deemed to
prohibit the Employee or any family member from owning, or otherwise having an
interest in, less than 1% of any publicly owned entity or 3% or less of any
private equity fund or similar investment fund that invests in any business or
activity engaged in any of the activities set forth above, provided that the
Employee has no active role with respect to any investment by such fund in any
entity.

(b) Non-Compete Obligations After Termination Date. The Employee agrees that
some restrictions on the Employee’s activities after the Employee’s employment
are necessary to protect the goodwill, Confidential Information, and other
legitimate interests of the Company and its direct and indirect subsidiaries.
Following the Effective Date, the Company will provide the Employee with access
to and knowledge of Confidential Information and trade secrets and will place
the Employee in a position of trust and confidence with the Company, and the
Employee will benefit from the Company’s goodwill. The restrictive covenants
below are necessary to protect the Company’s legitimate business interests in
its Confidential Information, trade secrets and goodwill. The Employee further
understands and acknowledges that the Company’s ability to reserve these for the
exclusive knowledge and use of the Company is of great competitive importance
and commercial value to the Company and that the Company would be irreparably
harmed if the Employee violates the restrictive covenants below. In recognition
of the consideration provided to the Employee as well as the imparting to the
Employee of Confidential Information, including trade secrets, and for other
good and valuable consideration, the Employee hereby agrees that the Employee
will not engage or participate in any manner, whether directly or indirectly,
through any family member or other person or as an employee, employer,
consultant, agent principal, partner, more than 1% shareholder, officer,
director, licensor, lender, lessor or in any other individual or representative
capacity during the one year period following the Termination Date, in any
business or activity which is in direct competition with the business of the
Company or its direct or indirect subsidiaries in the leasing, acquiring,
exploring, producing, gathering or marketing of hydrocarbons and related
products within the boundaries of, or within a two-mile radius of the boundaries
of, any mineral property interest of any of the Company or its direct or
indirect subsidiaries (including, without limitation, a mineral lease,
overriding royalty interest, production payment, net profits interest, mineral
fee interest or option or right to acquire any of the foregoing, or an area of
mutual interest as designated pursuant to contractual agreements between the
Company and any third party) or any

 

16



--------------------------------------------------------------------------------

other property on which any of the Company or its direct or indirect
subsidiaries has an option, right, license or authority to conduct or direct
exploratory activities, such as three-dimensional seismic acquisition or other
seismic, geophysical and geochemical activities (but not including any
preliminary geological mapping), as of the Termination Date or as of the end of
the six-month period following such Termination Date; provided that, this
Section 7.3(b) will not preclude the Employee from making investments in
securities of oil and gas companies which are registered on a national stock
exchange, if (A) the aggregate amount owned by the Employee and all family
members and affiliates does not exceed 5% of such company’s outstanding
securities, and (B) the aggregate amount invested in such investments by the
Employee and all family members and affiliates after the date hereof does not
exceed $500,000.

Notwithstanding the foregoing, nothing in this Section 7.3 shall be deemed to
restrain the participation by the Employee’s spouse in any capacity set forth
above in any business or activity described above.

(c) Not Applicable Following Change of Control Termination. The Employee will
not be subject to the covenants contained in Section 7.3(b) and such covenants
will not be enforceable against the Employee from and after the date of an
Eligible Termination if such Eligible Termination occurs within six months
before or two years after a Change of Control.

7.4 Non-Solicitation

(a) Non-Solicitation Other than Following a Change of Control Termination.
During the Employment Term and for a period of one year after the Termination
Date, the Employee will not, whether for his own account or for the account of
any other Person (other than the Company or its direct or indirect
subsidiaries), (i) intentionally solicit, endeavor to entice away from the
Company or its direct or indirect subsidiaries, or otherwise interfere with the
relationship of the Company or its direct or indirect subsidiaries with, any
person who is employed by the Company or its direct or indirect subsidiaries
(including any independent sales representatives or organizations), or
(ii) using Confidential Information, solicit, endeavor to entice away from the
Company or its direct or indirect subsidiaries, or otherwise interfere with the
relationship of the Company or its direct or indirect subsidiaries with, any
client or customer of the Company or its direct or indirect subsidiaries in
direct competition with the Company.

(b) Not Applicable Following Change of Control Termination. The Employee will
not be subject to the covenants contained in Section 7.4(a) and such covenants
will not be enforceable against the Employee from and after the date of an
Eligible Termination if such Eligible Termination occurs within six months
before or two years following a Change of Control.

7.5 Assignment of Developments. The Employee assigns and agrees to assign
without further compensation to the Company and its successors, assigns or
designees, all of the Employee’s right, title and interest in and to all
Business Opportunities and Intellectual Property (as those terms are defined
below), and further acknowledges and agrees that all Business Opportunities and
Intellectual Property constitute the exclusive property of the Company.

 

17



--------------------------------------------------------------------------------

For purposes of this Agreement, “Business Opportunities” means all business
ideas, prospects, proposals or other opportunities pertaining to the lease,
acquisition, exploration, production, gathering or marketing of hydrocarbons and
related products and the exploration potential of geographical areas on which
hydrocarbon exploration prospects are located, which are developed by the
Employee during the Employment Term, or originated by any third party and
brought to the attention of the Employee during the Employment Term, together
with information relating thereto (including, without limitation, geological and
seismic data and interpretations thereof, whether in the form of maps, charts,
logs, seismographs, calculations, summaries, memoranda, opinions or other
written or charted means).

For purposes of this Agreement, “Intellectual Property” shall mean all ideas,
inventions, discoveries, processes, designs, methods, substances, articles,
computer programs and improvements (including, without limitation, enhancements
to, or further interpretation or processing of, information that was in the
possession of the Employee prior to the date of this Agreement), whether or not
patentable or copyrightable, which do not fall within the definition of Business
Opportunities, which the Employee discovers, conceives, invents, creates or
develops, alone or with others, during the Employment Term, if such discovery,
conception, invention, creation or development (a) occurs in the course of the
Employee’s employment with the Company, or (b) occurs with the use of any of the
time, materials or facilities of the Company or its direct or indirect
subsidiaries, or (c) in the good faith judgment of the Board, relates or
pertains in any material way to the purposes, activities or affairs of the
Company or its direct or indirect subsidiaries.

7.6 Injunctive Relief. The Employee acknowledges that a breach of any of the
covenants contained in this Section 7 may result in material, irreparable injury
to the Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat of breach, the Company will be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Employee from engaging in activities prohibited by this
Section 7 or such other relief as may be required to specifically enforce any of
the covenants in this Section 7.

7.7 Adjustment of Covenants. The parties consider the covenants and restrictions
contained in this Section 7 to be reasonable. However, if and when any such
covenant or restriction is found to be void or unenforceable and would have been
valid had some part of it been deleted or had its scope of application been
modified, such covenant or restriction will be deemed to have been applied with
such modification as would be necessary and consistent with the intent of the
parties to have made it valid, enforceable and effective.

7.8 Forfeiture Provision.

(a) Detrimental Activities. If the Employee engages in any activity that
violates any covenant or restriction contained in this Section 7, in addition to
any other remedy the Company may have at law or in equity, (i) the Employee will
be entitled to no further payments or benefits from the Company under this
Agreement or otherwise, except for any payments or benefits required to be made
or provided under applicable law, (ii) all unexercised Unit options, restricted
Units and other forms of equity compensation held by or credited to the Employee
will terminate effective as of the date on which the Employee engages in that
activity,

 

18



--------------------------------------------------------------------------------

unless terminated sooner by operation of another term or condition of this
Agreement or other applicable plans and agreements, and (iii) any exercise,
payment or delivery pursuant to any equity compensation award that occurred
within one year prior to the date on which the Employee engages in that activity
may be rescinded within one year after the first date that a majority of the
members of the Board first became aware that the Employee engaged in that
activity. In the event of any such rescission, the Employee will pay to the
Company the amount of any gain realized or payment received as a result of the
rescinded exercise, payment or delivery, in such manner and on such terms and
conditions as may be required.

(b) Right of Setoff. The Employee consents to a deduction from any amounts the
Company owes the Employee from time to time (including amounts owed as wages or
other compensation, fringe benefits, or vacation pay, as well as any other
amounts owed to the Employee by the Company), to the extent of the amounts the
Employee owes the Company under Section 7.8(a) (above). Whether or not the
Company elects to make any setoff in whole or in part, if the Company does not
recover by means of setoff the full amount the Employee owes, calculated as set
forth above, the Employee agrees to pay immediately the unpaid balance to the
Company. In the discretion of the Board, reasonable interest may be assessed on
the amounts owed, calculated from the later of (i) the date the Employee engages
in the prohibited activity and (ii) the applicable date of exercise, payment or
delivery.

(c) Forfeiture by Company. In the event that Company fails to timely and fully
pay to the Employee all Severance Benefits or Change of Control Benefits due
under this Agreement, then Company shall forfeit all right to enforce this
Section 7.

8. Miscellaneous.

8.1 Assignment; Successors; Binding Agreement. This Agreement may not be
assigned by either party, whether by operation of law or otherwise, without the
prior written consent of the other party, except that any right, title or
interest of the Company arising out of this Agreement may be assigned to any
corporation or entity controlling, controlled by, or under common control with
the Company, or succeeding to the business and substantially all of the assets
of the Company or any affiliates for which the Employee performs substantial
services. Subject to the foregoing, this Agreement will be binding upon and will
inure to the benefit of the parties and their respective heirs, legatees,
devisees, personal representatives, successors and assigns. The Company shall
obtain from any successor or other person or entity acquiring a majority of the
Company’s assets or Units a written agreement to perform all terms of this
Agreement.

8.2 Modification and Waiver. Except as otherwise provided below, no provision of
this Agreement may be modified, waived, or discharged unless such waiver,
modification or discharge is duly approved by the Board and is agreed to in
writing by the Employee and such officer(s) as may be specifically authorized by
the Board to effect it. No waiver by any party of any breach by any other party
of, or of compliance with, any term or condition of this Agreement to be
performed by any other party, at any time, will constitute a waiver of similar
or dissimilar terms or conditions at that time or at any prior or subsequent
time.

 

19



--------------------------------------------------------------------------------

8.3 Entire Agreement. This Agreement, together with any attendant or ancillary
documents, specifically including, but not limited to (a) all documents
referenced in this Agreement and (b) the written policies and procedures of the
Company, embodies the entire understanding of the parties hereto, and, upon the
Effective Date, will supersede all other oral or written agreements or
understandings between them regarding the subject matter hereof, including the
Prior Agreement. No agreement or representation, oral or otherwise, express or
implied, with respect to the subject matter of this Agreement, has been made by
either party which is not set forth expressly in this Agreement or the other
documents referenced in this Section 8.3.

8.4 Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of Texas other than the
conflict of laws provision thereof.

8.5 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.

(a) Disputes. In the event of any dispute, controversy or claim between the
Company and the Employee arising out of or relating to the interpretation,
application or enforcement of the provisions of this Agreement, the Company and
the Employee agree and consent to the personal jurisdiction of the state and
local courts of Harris County, Texas and/or the United States District Court for
the Southern District of Texas, Houston Division for resolution of the dispute,
controversy or claim, and that those courts, and only those courts, shall have
any jurisdiction to determine any dispute, controversy or claim related to,
arising under or in connection with this Agreement. The Company and the Employee
also agree that those courts are convenient forums for the parties to any such
dispute, controversy or claim and for any potential witnesses and that process
issued out of any such court or in accordance with the rules of practice of that
court may be served by mail or other forms of substituted service to the Company
at the address of its principal executive offices and to the Employee at his
last known address as reflected in the Company’s records.

(b) Waiver of Right to Jury Trial.

THE COMPANY AND THE EMPLOYEE HEREBY VOLUNTARILY, KNOWINGLY AND INTENTIONALLY
WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY TO ALL CLAIMS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, AS WELL AS TO ALL CLAIMS ARISING OUT OF THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR TERMINATION THEREFROM INCLUDING, BUT
NOT LIMITED TO:

(i) Any and all claims and causes of action arising under contract, tort or
other common law including, without limitation, breach of contract, fraud,
estoppel, misrepresentation, express or implied duties of good faith and fair
dealing, wrongful discharge, discrimination, retaliation, harassment,
negligence, gross negligence, false imprisonment, assault and battery,
conspiracy, intentional or negligent infliction of emotional distress, slander,
libel, defamation and invasion of privacy.

 

20



--------------------------------------------------------------------------------

(ii) Any and all claims and causes of action arising under any federal, state or
local law, regulation or ordinance, including, without limitation, claims
arising under Title VII of the Civil Rights Act of 1964, the Pregnancy
Discrimination Act, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Fair Labor Standards Act
and all corresponding state laws.

(iii) Any and all claims and causes of action for wages, employee benefits,
vacation pay, severance pay, pension or profit sharing benefits, health or
welfare benefits, bonus compensation, commissions, deferred compensation or
other remuneration, employment benefits or compensation, past or future loss of
pay or benefits or expenses.

8.6 Withholding of Taxes. The Company will withhold from any amounts payable
under the Agreement all federal, state, local or other taxes as legally will be
required to be withheld.

8.7 Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties).

To the Company:

LINN OPERATING, LLC

Attn: General Counsel

JPMorgan Chase Tower

600 Travis, Suite 1400

Houston, TX 77002

Facsimile: (832) 426-5956

To the Employee:

At the address reflected in the Company’s written records.

Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.

8.8 Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.

8.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.

 

21



--------------------------------------------------------------------------------

8.10 Headings. The headings used in this Agreement are for convenience only, do
not constitute a part of the Agreement, and will not be deemed to limit,
characterize, or affect in any way the provisions of the Agreement, and all
provisions of the Agreement will be construed as if no headings had been used in
the Agreement.

8.11 Construction. As used in this Agreement, unless the context otherwise
requires: (a) the terms defined herein will have the meanings set forth herein
for all purposes; (b) references to “Section” are to a section hereof;
(c) “include,” “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import; (d) “writing,” “written” and comparable terms refer to printing,
typing, lithography and other means of reproducing words in a visible form;
(e) “hereof,” “herein,” “hereunder” and comparable terms refer to the entirety
of this Agreement and not to any particular section or other subdivision hereof
or attachment hereto; (f) references to any gender include references to all
genders; and (g) references to any agreement or other instrument or statute or
regulation are referred to as amended or supplemented from time to time (and, in
the case of a statute or regulation, to any successor provision).

8.12 Capacity; No Conflicts. The Employee represents and warrants to the Company
that: (a) he has full power, authority and capacity to execute and deliver this
Agreement, and to perform his obligations hereunder, (b) such execution,
delivery and performance will not (and with the giving of notice or lapse of
time, or both, would not) result in the breach of any agreement or other
obligation to which he is a party or is otherwise bound, and (c) this Agreement
is his valid and binding obligation, enforceable in accordance with its terms.
The Employee warrants and represents that he has actual authority to enter into
this Agreement as the authorized act of the indicated entities.

[Signature page follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

LINN OPERATING, LLC By:  

/s/ Candice J. Wells

  Name:   Candice J. Wells   Title:   Senior Vice President, General Counsel and
Corporate Secretary

 

EMPLOYEE /s/ Mark E. Ellis Mark E. Ellis

 

For the limited purposes set forth herein:

 

LINN ENERGY, INC.

By:  

/s/ Candice J. Wells

  Name:   Candice J. Wells   Title:   Senior Vice President, General Counsel and
Corporate Secretary

 

[Signature Page to Second Amended & Restated Employment Agreement (Ellis)]